Case 18-50752-LSS Doc45_ Filed 10/26/20 Page 1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:

DA LIQUIDATING CORP.,
f/k/a DELIVERY AGENT, INC., et al,

Debtors.

 

George L. Miller, solely in his capacity as the
Chapter 7 Trustee of DA Liquidating Corp., f/k/a
Delivery Agent, Inc. e¢ al,

Plaintiff,

VS.

Easy Star Records,

Defendant.

 

 

Chapter 7

Case No. 16-12051 (LSS)

Adv. No. 18-50752

Re: Docket Nos, 24, 25, 28, 32, 33 & 37

MEMORANDUM

Before me is a motion to dismiss a preference action filed by the chapter 7 trustee.

For the reasons set forth below, the motion will be granted.

Background’

Debtors? filed voluntary petitions for relief under chapter 11 of the United States

Bankruptcy Code? on September 15, 2016. On June 7, 2017 an order converting the cases to

chapter 7 of the Code was entered. George L. Miller was appointed as the interim chapter 7

trustee of the estates and continues to serve in that capacity (‘“Trustee”).

 

1 All facts come from the Complaint as required on a motion to dismiss under Rule 12(b)(6).
2 Debtors include: MusicToday Liquidating LLC, f/k/a MusicToday, LLC, Clean Fun Liquidating
Corp., f/k/a Clean Fun Promotional Marketing, Inc., and Shop the Shows Liquidating LLC, f/k/a

Shop the Shows, LLC.
7 11 U.S.C. § 1101 ef seg (“Code”).

 
Case 18-50752-LSS Doc 45 Filed 10/26/20 Page 2 of 8

Prior to filing their bankruptcy petitions, Debtors operated three businesses:
(i) an e-commerce business; (ii) a promotional marketing business, and (11) a television
commerce business:

Through the e-commerce business, the Debtors provided a proprietary ecommerce
technology platform to its partners through exclusive multi-year agreements that
typically included revenue sharing provisions. The Debtors powered hundreds of
digital commerce storefronts which offered thousands of products relating to TV
shows, movies, music, sports and artists. Delivery Agent also provided in-house
services that include website operations, product design, development,
merchandising, order fulfillment, and customer service.

Through the promotional marketing business (also known as “Clean Fun”), the
Debtors enabled major entertainment, media, and consumer brands to address their
business and marketing needs. The Debtors’ promotional marketing services
included product design, product development, and account management.

Through the television commerce business, Delivery Agent launched a television
commerce (t-commerce) platform called “ShopTV.” ‘The ShopT'V platform enabled
brands to launch interactive advertising campaigns and also allowed television
audiences to shop directly from the television using the ShopTV app found within
the smart hub of tens of millions of connected television devices, Television
commerce is an area of business pioneered by the Company and its strategic partners
in the media, smart TV and advertising sectors.’

On September 13, 2018, Trustee commenced this adversary proceeding by filing the
Complaint seeking to avoid and recover one alleged preferential transfer. As detailed on
Exhibit A to the Complaint, on August 22, 2016, Debtors made a wire transfer to Defendant
in the amount of $16,371.82 from an account held in the name of Delivery Agent, Inc.

(“Transfer”). The only factual information alleged about the basis of the Transfer is:

Upon information and belief, Defendant was, at all relevant times, a vendor to (or
creditor of) the Debtors.

The Transfers were made on account of the Debtors’ purchase, on an unsecured.
basis, of products or services from the Defendant.’

 

4 Trustee’s Complaint for Avoidance and Recovery of Preferential Transfer Pursuant to 11 U.S.C.
§§ 547 and 550, D.L. 1 (“Complaint”) 44] 15-17.
> Complaint {J 21, 25.

 
Case 18-50752-LSS Doc45 Filed 10/26/20 Page 3 of 8

The Complaint sounds in two counts: avoidance of the Transfer under § 547(b) of the Code
and recovery of the Transfer under § 550 of the Code.

Defendant filed its Motion to Dismiss® on July 2, 2019. Defendant makes several
arguments: (1} the Complaint fails to state a cause of action; (2) the Transfer was in the
ordinary course of business; (3) the Transfer was intended as a contemporaneous exchange
for new value; and (4) Defendant Easy Star is a mere conduit of the proceeds of the
Transfer. Along with its opening brief,’ Defendant filed the Declaration of Lem
Oppenheimer which describes the relationship between Debtors and Defendant and
attaches (i) a Merchandise Fulfillment Agreement together with Standard Terms and
Conditions, (ii} an Addendum to Official Webstore Agreement for Easy Star Records (()
and (ii), collectively, “Contracts”), (iii) a payment analysis and a (iv) pre-order statement.

Trustee filed his answering brief on July 15, 2019.° Trustee argues that he has made
a prima facie case for avoidance and that a court may not dismiss a complaint based on
affirmative defenses that are grounded in disputed facts and legal contentions extraneous to
the face of the Complaint.

In its Reply Brief,’ Defendant sharpens its failure to state a claim argument by
specifically asserting that Trustee has not sufficiently alleged an antecedent debt. It also
argues that Trustee has not pled facts to show that the Transfer was “of an interest of the

debtor in property.” Defendant argues that Debtor provided services to Defendant by

 

® Motion of Defendant Easy Star Records to Dismiss the Complaint Filed by Chapter 7 Trustee of
MusicToday Pursuant to Fed. R. Civ. Proc. 12(6)(6), D-TL. 24.

? Opening Brief of Defendant Easy Star records in Support of Motion to Dismiss the Complaint of
Plaintiff MusicToday Filed by George L. Miller, Chapter 7 Trustee, D1. 25,

® Brief of George L. Miller, Chapter 7 Trustee, In Response to Defendant’s Motion to Dismiss, D.I.
28,

§ Defendant Easy Star Records Reply to the Brief of George L. Miller, Chapter 7 Trustee in
Opposition to Defendant’s Motion to Dismiss, DI. 33.

3

 
Case 18-50752-LSS Doc45 Filed 10/26/20 Page 4 of 8

processing orders for Defendant’s products. Defendant further contends that the balance of
funds Debtor held after deducting agreed fees for Debtor’s services were held in trust for
Defendant. Defendant also attached to its Reply Brief a Declaration of Charles Patrizia Jr.,
Vice President, eCommerce and General Manager of MusicToday, LLC (one of the
Debtors), who supports Defendant’s view of the arrangement between Debtor and
Defendant. Additionally, Defendant submitted the Supplemental Declaration of Lem
Oppenheimer attaching a spreadsheet from a MusicToday accounts payable specialist
reflecting gross sales and payments from January 2013 through the petition date.

Mediation did not resolve this dispute so it is ripe for decision.
Jurisdiction

The Court has subject matter jurisdiction over this adversary proceeding. 28 U.S.C.
§§ 157, 1334. Trustee alleges this is a core proceeding. While Defendant demands a jury
trial, it is silent on whether this is a core proceeding as well as my ability to enter a final
order. This is a core proceeding. 28 U.S.C. § 157(b)(2)(). And, under Del. Bankr. L.R.
7012-1, I can enter final orders in this adversary proceeding consistent with the United
States Constitution.
Discussion

“The test in reviewing a motion to dismiss for failure to state a claim under
Rule 12(b)(6) is whether, under any ‘plausible’ reading of the pleadings, the plaintiff would
be entitled to relief.”! “Determining whether a complaint states a plausible claim for relief

will... be a context-specific task that requires the reviewing court to draw on its judicial

 

10 Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013) (citing Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 570 (2007).

 
Case 18-50752-LSS Doc45 Filed 10/26/20 Page 5of8

experience and common sense.”"' “A claim will be dismissed if, after accepting all well-pled
facts as true and resolving all inferences in favor of the plaintiff, the court finds no
entitlement to relief.”’? Without a sufficient factual predicate, a complaint supported merely
through the formulaic recitation of the § 547 factors and conclusory allegations will not
survive a motion to dismiss."

A Rule 12(b)(6) motion is meant to test the sufficiency of a complaint's factual
allegations.’ When deciding a motion to dismiss, “courts generally only consider the
allegations contained in the complaint, exhibits attached thereto, and matters of public
record... . [but] [aJn exception exists for a document integral to or explicitly relied upon in
the complaint without converting the motion to dismiss into one for summary judgment.”*

As set forth above, Defendant attached the Contracts to its submissions. The
Contracts set out the terms for the exchange of goods and services between the parties, thus
they are integral to the Complaint as they define the nature of the relationship between the

parties. While, as set forth below, I will not review the Contracts for all purposes, I will do

so to review the factual allegations Trustee says support his prima facie case.

 

Ashcroft v. Iqbal, 556 U.S, 662, 679 (2009).

2 Guidotti, 716 F.3d at 772 (citing McGovern v. City of Phila, 554 F.3d 114, 115 Gd Cir, 2009)), See
In re ScripsAmerica, Inc., No. 16-11991 (STD), 2019 WL 5073850, at *1 (Bankr. D. Del. Oct. 9, 2019)
(citing Guidotti, 716 F.3d at 772; McGovern v. City of Phila., 554 F.3d 114, 115 Gd Cir. 2009).

3 See In re Liquid Holdings Grp., Inc., No. 16-10202 (KG), 2018 WL 6841351, at *3 (Bankr. D. Del.
Nov. 14, 2018) (“Simply reciting ‘the elements of section 547 in place of any factual allegations is
‘insufficient to withstand a motion to dismiss.’”) (citing Gellert v. Lenick Co, (In re Crucible Materials
Corp.), No. 10-55178, 2011 WL 2669113, at *4 (Bankr. D. Del. July 6, 2011)).

Inve Liquid Holdings Grp, Inc, 2018 WL 6841351, at *2.

5 Inve WJ. Bradley Mortg. Capital, LLC, 598 B.R. 150, 164 (Bankr. D. Dei. 2019) (internal quotation
marks omitted).

 
Case 18-50752-LSS Doc45_ Filed 10/26/20 Page 6 of 8

I. Trustee Fails to State a Claim.

To be plausible, the complaint must allege a prima facie case. In order to survive a
motion to dismiss, a preference complaint must include: “(a) an identification of the nature
and amount of each antecedent debt and (b) an identification of each alleged preference
transfer by (i) date [of the transfer], (11) name of debtor/transferor, (ii1) name of transferee
and (iv) the amount of transfer.”’° Defendant argues that the Trustee failed to allege any
antecedent debt and that the only factual predicate for the claim is that the ‘Transfer was
made on account of Debtor’s purchase of goods or services from Defendant. Defendant
further contends that this statement is false as Debtors did not purchase goods or services
from Defendant. Trustee glosses over this contention. Instead, Trustee argues his pleading
is sufficient because Defendant concedes that Debtors were obligated to pay Easy Star under
the Contracts making Defendant “a creditor” of the Debtors.

Trustee misses the mark. To survive a motion to dismiss, Trustee must sufficiently
plead all elements of a preference, including an antecedent debt. ‘The only factual
allegations in the Complaint are that Defendant was a vendor or creditor of Debtors, and
the Transfers were made on account of Debtor’s purchase of products or services from
Defendant. Neither of these statements identify an antecedent debt. Moreover, these
statements are not correct. A review of the Contracts shows that MusicToday.com, Inc.
provided services to Easy Star. Easy Star is the “Customer” under the Contracts. And,

MusicToday.com, Inc., agrees to provide merchandise fulfillment services to East Star.’”

 

'6 In re THO, inc., No. 12-13398 (MFW), 2016 WL 1599798, at *1 (Bankr. D. Del. Apr. 18, 2016) at
*3 (citing OHC Liguidation Ty. v. Credit Suisse First Boston (In re Oakwood Homes Corp.), 340 B.R. 510,
521-22 (Bankr. D.Del. 2006); Valley Media, Inc., 288 B.R. 189, 192 (Bankr. D. Del. 2003).

\7 See e.g. Merchandise Fulfillment Agreement I (“By signing this Agreement, you [Easy Star] agree
to engage MusicToday.com, inc. (‘us”) to provide you with the merchandise fulfillment services
described in this Agreement.”). In the Contracts, Debtors agree to, among other things, accept and

6

 
Case 18-50752-LSS Doc 45 Filed 10/26/20 Page 7 of 8

Trustee has misdescribed the fundamental relationship between Debtors and Defendant.
Before he can properly state any claim against Defendant, Trustee must first understand and
correctly plead the relationship.

The Motion to Dismiss will be granted.

Il. Defendants Defenses are not Apparent from the Face of the Complaint so do
not Warrant Dismissal

Defendant also moved to dismiss the Complaint on theories of ordinary course of
business, contemporaneous exchange for new value and mere conduit. Each of these
arguments is supported by the Declaration of Lem Oppenheimer, the Supplemental
Declaration of Lem Oppenheimer and the Declaration of Charles Patrizia Jr. The very
existence of these declarations and the facts attested to therein show that these defenses are
not the type that can be adjudicated based on the face of the Complaint. Accordingly, these
defenses are not grounds for dismissal.” |

Il. The Newly-Minted Theory in the Reply Brief Will not Be Entertained on a
Motion to Dismiss

In its Reply Brief, Defendant raises for the first time that the Complaint should not
survive the Motion to Dismiss because the facts pled do not support that the Transfer was of
an “interest of the debtor in property.” This aspect of a preference is foundational and must

be established before even addressing the enumerated elements of the claim.'* Defendant

 

process mail, telephone, fax and internet orders for Easy Star’s merchandise, process credit card
payments and payments received by check, collect sales tax, mail out Easy Star’s merchandise to
purchasers, insure Easy Star’s merchandise warehoused by Debtor, construct and host a web store
for Easy Star, send monthly statements of sales to Easy Star and forward net proceeds monthly to
Easy Star. Za.

8 See In ve G-I Holdings, Inc., 313 B.R. 612, 631 (Bankr. D.N.J. 2004). (dismissal is appropriate
“when the face of the complaint clearly reveals the existence of a meritorious affirmative defense.”).
11 U.S.C. 547(b) (“Except as provided in subsections (c) and (4) of this section, the trustee may
avoid any transfer of an interest of the debtor in property... .”).

7

 
Case 18-50752-LSS Doc45_ Filed 10/26/20 Page 8 of 8

argues, as it did with respect to its antecedent debt argument, that Trustee improperly pleads
a vendor/vendee relationship supported solely by erroneous facts and that the Complaint
fails to state a cause of action because, at bottom, “the [Transfer] was simply a remittance of
money collected on Defendant’s behalf... [and] was not property in which the Plaintiff has
any legal interest.””® In essence, Defendant is arguing that money collected by Debtors was
held in trust for Defendant.”’ Defendant supports its position by quoting the Patrizia
Declaration which states “ Other than payment of its fee and other charges, MusicToday had no
interest in the remaining sale proceeds.”

Trustee has not had an opportunity to respond to this argument as it was raised in
Defendant’s Reply Brief. And, as with the affirmative defenses, this argument is supported
by a declaration. Accordingly, I will not grant the Motion to Dismiss on this ground.
Conclusion

Because Trustee has not sufficiently pled an antecedent debt, the Motion to Dismiss

will be granted.”* A separate order will enter.

/) / } f
(MMe PEW Lb bily lH.
‘ Laurie Selber Silverstein

United States Bankruptcy Judge

Dated: October 26, 2020

 

 

*0 Defendant’s Opening Brief 8.

1 Reply Brief 11.

2 Td. (emphasis in original).

3 Trustee did not seek permission to amend the Complaint. To the extent Trustee considers such a
motion, he would be well advised to read the declarations.
